REDMANN, Judge
(dissenting):
Defendant’s foreman’s testimony is that plaintiff was on light duty from other causes prior to this accident, cleaning and sweeping instead of doing his regular heavy work. The foreman was on vacation one to three weeks after the accident. Upon his return, he found plaintiff continuing to do light work, he testified, eight hours a day, “except the days that the medical department sent him to [sic], which I suppose was for his former accident.” “If he was sitting [doing nothing] it was without my knowledge and without my permission.” This testimony supports the conclusion that part of plaintiff’s wages was in lieu of compensation. The exception of prescription should be overruled.